Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 1 of 13 PageID #: 5579




                        EXHIBIT G
Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 2 of 13 PageID #: 5580




              Exhibit G: Defendants’ and Intervenors’ Deposition Designations
        Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A) and the Joint Motion for Leave to

 Amend Docket Control Order Defendants AT&T Mobility LLC, Sprint/United Management

 Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a Verizon Wireless (“Defendants”) and

 Intervenors HTC Corporation and HTC America, Inc. (“Intervenors”) hereby serve their

 affirmative designations of those witnesses whose testimony Defendant may present at trial by

 means of deposition for issues in which Defendant holds the burden of proof.

        Defendants and Intervenors serve these deposition designations subject to and without

 waiver of their motions in limine, motions to exclude certain evidence, Daubert motions, and

 challenges to experts.   Defendants and Intervenors reserve the right to modify, amend, or

 supplement these designations in response to rulings by the Court (including on any motions).

 Defendants and Intervenors also reserve the right to present deposition testimony from any witness

 designated by Plaintiff for purposes of impeachment or during the examination of its expert

 witnesses.
              Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 3 of 13 PageID #: 5581




Deposition of Robert L. Meyers – December 21, 2017
                                                                           Defendants’ and
   Defendants’ and
                                                     Salazar’s Counter       Intervenors’
  Intervenor’ Initial    Salazar’s Objections                                                      Court Ruling
                                                       Designations      Objections to Salazar’s
     Designations
                                                                         Counter-Designations
        4:7-14          BSD, 401/402, 802
       5:11-17          BSD, 401/402, 802
        7:8-23          BSD, 401/402, 802

       8:20-9:1         BSD, 401/402, 802
     11:25-12:10        BSD, 401/402, 802

      17:12-20          BSD, 401/402, 802
       18:5-14          BSD, 401/402, 802
      22:11-23:5        BSD, 401/402, 802, S,
                        VA, 602P, 602F

      23:17-19          BSD, 401/402, 802, S,
                        VA, 602P, 602F
      24:13-25:5        BSD, 401/402, 802, S,
                        VA, 602P, 602F

     31:20-32:25        BSD, 401/402, 802, S,   30:25-33:17
                        VA, 602P, 602F, 701,
                        702




                                                      -2-
                Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 4 of 13 PageID #: 5582




Deposition of Joe Andrew Salazar – December 20, 2017
                                                                         Defendants’ and
   Defendants’ and
                                                      Salazar’s            Intervenors’
  Intervenors’ Initial    Salazar’s Objections                                                   Court Ruling
                                                 CounterDesignations   Objections to Salazar’s
     Designations
                                                                       Counter-Designations
        4:7-12           BSD, 401/402, 802
        8:6-10           BSD, 401/402, 802

      9:13-15:22         BSD, 401/402, 802
        30:6-7           BSD, 401/402, 802
       30:15-18          BSD, 401/402, 802, LC

       30:20-23          BSD, 401/402, 802, LC
      30:25-31:4         BSD, 401/402, 802, LC
        42:6-7           BSD, 401/402, 802,
                         602F, VA,701, 702

         42:9            BSD, 401/402, 802,
                         602F, VA,701, 702
        43:5-6           BSD, 401/402, 802,
                         602F, VA,701, 702




                                                   -3-
          Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 5 of 13 PageID #: 5583




  43:8-11          BSD, 401/402, 802,
                   602F, VA,701, 702
55:1-56:19         BSD, 401/402, 802,
                   602F, VA,701, 702,
                   403M, 602P, LC
62:18-63:12        BSD, 401/402, 802,
                   602F, VA,701, 702,
                   602P
 63:10-11          BSD, 401/402, 802,
                   602F, VA,701, 702

  63:14            BSD, 401/402, 802,
                   602F, VA,701, 702
  64:3-8           BSD, 401/402, 802,
                   COM, VA

 74:15-19          BSD, 401/402, 802,
                   602F, VA,701, 702

74:23-75:10        BSD, 401/402, 802,
                   602F, VA,701, 702

 75:15-21          BSD, 401/402, 802,
                   602F, VA,701, 702
 94:12-15          BSD, 401/402, 802,
                   602F, VA,701, 702

  95:8-11          BSD, 401/402, 802,
                   602F, VA,701, 702



                                            -4-
        Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 6 of 13 PageID #: 5584




95:20-96:18      BSD, 401/402, 802,
                 602F, VA,701, 702
   97:3-5        BSD, 401/402, 802,
                 602F, VA,701, 702

  97:7-10        BSD, 401/402, 802, LC

 100:10-17       BSD, 401/402, 802, LC

 100:21-24       BSD, 401/402, 802

 101:17-22       BSD, 401/402, 802
110:24-111:2     BSD, 401/402, 802, LC,
                 MIS, H, 602P, 602F

  111:4-8        BSD, 401/402, 802, LC,
                 MIS, H, 602P, 602F,
                 PRIV
 111:11-20       BSD, 401/402, 802, LC,
                 MIS, H, 602P, 602F,
                 PRIV

  112:2-4        BSD, 401/402, 802, LC,
                 MIS, H, 602P, 602F,
                 PRIV
  112:6-7        BSD, 401/402, 802, LC,
                 MIS, H, 602P, 602F,
                 PRIV




                                          -5-
      Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 7 of 13 PageID #: 5585




132:8-23       BSD, 401/402, 802, R,
               VA, 602P, LC




                                        -6-
              Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 8 of 13 PageID #: 5586




Deposition of Joe Andrew Salazar – September 22, 2020
                                                                         Defendants’ and
   Defendants’ and
                                                   Salazar’s Counter       Intervenors’
  Intervenors’ Initial    Salazar’s Objections                                                   Court Ruling
                                                     Designations      Objections to Salazar’s
     Designations
                                                                       Counter-Designations
        7:7-11           401/402, 403P, 403M
        8:5-9:2          401/402, 403P, 403M
       9:16-21           401/402

       10:15-24          401/402, VA
        11:2-7

       11:12-23          401/402
       13:8-22           401/402
       14:1-11           401/402, 403P, 403M

      14:14-16:4         401/402, 403P, 403M, S,
                         VA
       17:6-15           401/402
     18:13-19:13         401/402, 403P, 403M

       19:18-21          401/402, 403P, 403M
      19:24-21:2         401/402, 403P, 403M

       23:13-18          401/402



                                                    -7-
         Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 9 of 13 PageID #: 5587




  23:23-25
 24:15-25:5       401/402, 403P, 403M

   33:7-11        401/402, 403P, 403M
  49:13-25        401/402

   50:1-5         401/402, 403P, 403M,   50:6-15
                  VA
 50:16-51:5       401/402, 403P, 403M
 51:11-52:15      401/402, 403P, 403M

 52:22-53:15      401/402, 403P, 403M
  54:16-22        401/402
  55:11-16        401/402, 403P, 403M

  56:2-57:5       401/402, 403P, 403M,   57:6-10
                  802, LC
 57:7-58:14       401/402, 403P, 403M,
                  802, LC, VA

   59:2-17        401/402, VA
 60:19-62:11      401/402, 403M          60:9-18
  62:14-19        401/402, 403M, LC

   63:5-15        401/402, 403M, LC      60:9-18
110:21-111:20     DNE



                                             -8-
Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 10 of 13 PageID #: 5588




                                  -9-
             Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 11 of 13 PageID #: 5589




Deposition of Sivasubramanian Muthukumarasamy – January 8, 2018
                                                                      Defendants’ and
   Defendants’ and
                                                Salazar’s Counter       Intervenors’
  Intervenors’ Initial   Salazar’s Objections                                                 Court Ruling
                                                  Designations      Objections to Salazar’s
     Designations
                                                                    Counter-Designations
       8:14-23
         9:2-9
     14:16-15:25

     14:16-15:25
      16:6-18:3
        27:2-3

       27:5-20
       28:5-11

       28:13-16




                                                 -10-
          Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 12 of 13 PageID #: 5590




KEY         SALAZAR’S OBJECTIONS TO HTC’S DEPOSITION DESIGNATION
106         Optional completeness required to put statement in proper context
401/402     Lacks relevance
403P        Prejudice outweighs relevance
403M        Evidence could mislead jury or confuse issues
403C        Cumulative evidence
408         Settlement communications
602F        Lacks proper foundation
602P        Witness lacks personal knowledge
701/702     Improper or unreliable opinion testimony
703         Inadmissible evidence disclosed as basis for expert opinion
802         Hearsay
805         Hearsay within hearsay
901         Lacks authenticity
MIL         Subject to motion in limine
ARG         Scope/Form: Argumentative
AF          Scope/Form: Assumes facts not in evidence
COM         Scope/Form: Compound
MIS         Scope/Form: Misquoting/mischaracterizing prior testimony
NAR         Scope/Form: Narrative
NR          Scope/Form: Non-responsive
S           Scope/Form: Speculation
LQ          Scope/Form: Leading question
LC          Scope/Form: Legal conclusion
PRIV        Scope/Form: Privileged
R           Scope/Form: Repetitive/asked and answered
IP          Scope/Form: Improper Impeachment
VA          Scope/Form: Vague/Ambiguous


                                             -11-
        Case 2:20-cv-00004-JRG Document 198-7 Filed 03/10/21 Page 13 of 13 PageID #: 5591




ATTNY     Attorney objections, side-bar remarks or argument not removed
PER       Testimony by 30(b)(6) designee outside scope of noticed topics
BSD       Beyond scope of discovery order
DNE       Cited lines do not exist
                                                        -2-




                                                 -12-
